



Exhibit 10.1


Summary Sheet of Ameren Corporation Non-Management Director Compensation
 


Compensation
 
 
$50,000
Base cash annual retainer payable in twelve equal
installments;
 
1,000 Shares
Shares of the Company’s common stock to be awarded to
new Directors upon election and annually to all Directors on
or about January 1 of each year;
 
$1,500
Fee for attendance (in person or telephonically) at each
meeting of the Board;
 
$1,500
Fee for attendance (in person or telephonically) at each
meeting of Board Committees;
 
$10,000
Additional annual cash retainer for Lead Director;
 
$15,000
Additional annual cash retainer for Audit Committee
Chairman;
 
$10,000
Additional annual cash retainer for Human Resources
Committee Chairman;
 
$10,000
Additional annual cash retainer for Nominating and
Corporate Governance Committee Chairman;
 
$10,000
Additional annual cash retainer for Nuclear Oversight Committee
Chairman;
 
$10,000
Additional annual cash retainer for Public Policy Committee
Chairman;
 
$5,000
Additional annual cash retainer for Audit Committee
members; and
 
 
Customary and usual travel expenses to be reimbursed.




